Citation Nr: 0723533	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He died in August 2001.  The appellant is his 
surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
A hearing was held before the undersigned Veterans Law Judge 
in July 2004.  This issue was remanded by the Board in 
December 2004 for further development.  All relevant evidence 
having been completed, this claim now returns to the Board.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on August [redacted], 2001.  The death certificate lists the 
cause of death as probable acute myocardial infarction.  
Hypertension, Post Traumatic Stress Syndrome, and sleep apnea 
were listed as other significant conditions contributing to 
death but not resulting in the underlying cause.

2.   During the veteran's lifetime, he was service connected 
at a 50 percent evaluation for post traumatic stress disorder 
(PTSD).

3.  A myocardial infarction was not of service origin and 
first manifested many years after service; no medical 
evidence has been presented linking the veteran's cause of 
death to his service connected PTSD.

4.  A disease or disability of service origin was not 
involved in the veteran's death.


CONCLUSION OF LAW

1.  A myocardial infarction was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that the veteran's cause of death is 
related to service.  Specifically, she alleges that the 
veteran's service connected PTSD caused the myocardial 
infarction listed as the probable cause of death on his death 
certificate.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The cause of the veteran's death as noted on his death 
certificate was listed as probable acute myocardial 
infarction.  Hypertension, Post Traumatic Stress Syndrome, 
and sleep apnea were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  An emergency room report from August 2001 indicates 
that the veteran was reported to have been found unresponsive 
and asystolic approximately 15 minutes prior; the veteran was 
unable to be resuscitated, and pronounced dead.  A death 
investigation report indicates that the veteran had 
complained of chest pain, and fell from his bed in cardiac 
arrest.  His history of PTSD, alcoholism, and substance abuse 
was noted.  The veteran's death was found to have no evidence 
of trauma or foul play. 

The Board notes that the veteran's service medical records 
are negative for any treatment for, or diagnosis of, any 
cardiovascular disorder of any kind.  Nor does the evidence 
show that the veteran was diagnosed with a cardiovascular 
disorder until sometime around 2001, over 30 years after his 
separation from service.  The appellant has not submitted any 
competent medical evidence, nor is there any competent 
medical evidence of record, which establishes a relationship 
between the veteran's service and the cause of his death, a 
myocardial infarction.  Thus there is no evidence of record 
which indicates that the veteran's death was directly related 
to service.

However, the appellant's main contention is not that the 
veteran has a cardiovascular disorder directly related to 
service, but that the veteran's death from myocardial 
infarction was a direct result of his PTSD, specifically 
nightmares he had due to his PTSD, which the appellant feels 
caused his heart attack and death.  However, while the 
appellant has consistently stated her belief, including in 
her hearing testimony before the Board in July 2004, that the 
veteran's myocardial infarction was a direct result of his 
PTSD, the Board notes that the medical evidence of record is 
completely negative for any relationship between the 
veteran's PTSD and the cause of his death.  While the 
veteran's death certificate does list PTSD as a significant 
condition contributing to death but not resulting in the 
underlying cause, the Board points out, as above, that it is 
not sufficient to show that the service connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.

Furthermore, the Board notes that the only medical evidence 
of record pertaining to the issue of whether the veteran's 
cause of death was related to service is a February 2007 
opinion from a VA examiner who reviewed the veteran's claims 
file.  This opinion was sought by the Board to address the 
appellant's contentions.  That examiner indicated that, after 
reviewing the veteran's records, to include his emergency 
room records and death certificate, he could find no evidence 
that the veteran's death was related to PTSD.  He further 
indicated that there was no supporting evidence that the 
veteran's service connected PTSD, caused, worsened, or 
rendered the veteran less capable of resisting the adverse 
effects of the events causing death.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service.  The 
Board is also mindful of the veteran's exemplary service in 
defense of his country.  However, the Board finds that there 
is simply no medical evidence of record linking the veteran's 
cause of death, myocardial infarction, either directly to 
service or to his service connected PTSD.  In the absence of 
any medical evidence having been presented which supports the 
appellant's claim, the Board has no choice but to find that 
the preponderance of the evidence of record is against a 
finding that the veteran's death is related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in April 2002 and December 2004.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
have been informed of the evidence considered, the pertinent 
laws and regulations, and the rationale for the decisions 
reached in denying the claim.  The appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


